Name: Commission Regulation (EC) No 676/2006 of 2 May 2006 amending Regulation (EC) No 1980/2003 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards definitions and updated definitions (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  Europe;  information technology and data processing;  national accounts;  social framework
 Date Published: nan

 3.5.2006 EN Official Journal of the European Union L 118/3 COMMISSION REGULATION (EC) No 676/2006 of 2 May 2006 amending Regulation (EC) No 1980/2003 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards definitions and updated definitions (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(c) thereof, Whereas: (1) Regulation (EC) No 1177/2003 establishes a common framework for the systematic production of Community statistics on income and living conditions encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European levels. (2) As a result of the accession of new Member States to the European Union on 1 May 2004, Regulation (EC) No 1177/2003 has been amended by Regulation (EC) No 1553/2005 of European Parliament and of the Council (2), in order to adapt the sample sizes and to give time to new Member States to adapt their respective systems to harmonised methods and definitions when compiling Community statistics. (3) Furthermore, it appears that some new Member States in the same way as some existing Member States, need additional time to deliver all gross income data as specified in Commission Regulation (EC) No 1980/2003 (3). (4) Regulation (EC) No 1980/2003 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The first subparagraph of paragraph 3 of Annex II to Regulation (EC) No 1980/2003 is replaced by the following: By way of derogation from paragraph 2, Greece, Spain, France, Italy, Portugal, Poland and Latvia shall be authorised not to deliver any gross income data as from the first year of their operation. These countries shall, however, deliver these data as soon as possible and in any case no later than 2007. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 165, 3.7.2003, p. 1. Regulation amended by Regulation (EC) No 1553/2005 (OJ L 255, 30.9.2005, p. 6). (2) OJ L 255, 30.9.2005, p. 6. (3) OJ L 298, 17.11.2003, p. 1.